Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s amendment file 09/14/2002, the rejection under 35 U.S.C. 112(b) of claims 2-4 and 16-18 is withdrawn. 
Response to Arguments
It is noted that Applicant did not respond to inquiries about the status of the application stated in paragraphs 2 and 3 of the Office Action mailed on 03 /15/2022.
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant alleges, “The specification has been objected to as failing to provide proper antecedent basis for the claimed subject matter. The Examiner has stated that there is a lack of corresponding structure of a glucose sensor and lack of corresponding steps of an algorithm for determining a glucose reading and a second biometric sensor to measure the glucose level for the subject [,] (page 4, second and third paragraphs). The Examiner disagrees. Firstly, in the specification, paragraph 140, glucose level is disclosed as an example of biometric characteristic such as fingerprints, palm prints, heart rate and the like. No specific way, method, device or algorithm of how a glucose level is measured as a biometric disclosed in the specification. secondly, biometrics such as fingerprints, palm prints, heart, glucose level and the like have different biometric characteristics and different ways, methods, algorithms of operations are used for measuring the characteristics.
Applicant alleges, “Claims 1 to 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. Applicant respectfully disagrees [,] (page 4, paragraph 4). The Examiner disagrees. while paragraphs 65 to 153 of the specification teach that part of human blood composition may include a glucose level, there is no specific way, method, device or algorithm of how a glucose level is measured disclosed in paragraphs 65 to 153 of the specification.
 Applicant alleges, “Claims 1 to 7, 9 to 14 and 16 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of an NPL reference to Ali et al (“Ali”) and US Patent No. 10,503,883 to Gillian et al. (“Gillian”). Applicant respectfully disagrees with the Examiner. It is respectfully submitted that one skilled in the art would not combine the teachings of Ali and Gillian to arrive at the claimed subject matter (page 5, pargraph 2). The Examiner disagrees. Firstly, Applicant did not show why one skilled in the art would not combine the teachings of Ali and Gillian to arrive at the claimed subject matter. Secondly, Ali teaches all the features of claim 1 except the receiver received scattered signals from the finger. Gillian discloses a radar-based authentication component that is configured to recognize biometric characteristics associated with a person (Col. 1, lines 50-53; Col. 2, lines 36-44). The radio wave transmitter/receiver 126, for instance, transmits radio waves in the radio frequency range corresponding to one or more Wi-Fi frequency bands, e.g., IEEE 802.11 (IEEE 802.11 is a set of standards that define radio frequency operating at 2.4 GHZ, 5 GHZ; 6 GHZ, and 60 GHZ) and so forth. The radar processing module 128 then detects return of these radio waves (reflected waves) to detect objects (Col. 5, lines 26-33 , Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Gillian to substitute the sensor of Shawkat by using a source device includes antenna which is configured to transmit and receive electromagnetic waves reflected from the object in the form of an RF signal because it is a KSR "Simple substitution of one known, equivalent element (combined transmitter and receiver source device) for another (a separate transmitter and receiver devices) to obtain predictable results (to obtain biometric characteristics correspond to distinctive, measurable characteristic of a person (in this case glucose level reading)" rational.
Applicant alleges, “Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Gillian, and an NPL reference to Kalyanaraman et al. (“Kalyanaraman”). Applicant respectfully submits that Kalyanaraman is silent with respect to the subject matter lacking in Ali and Gillian to obviate Claim 1. The Examiner disagrees. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, KALYANARAMAN proposes a pulse radar device to detect body shape as a biometric, from a reflected signal (section 3, second paragraph). The system uses a 6dBi sinuous directional antenna. There are no health concerns associated with the system as the average transmit power from the system is -13dBm (50uW). This is over 450 times less than the regulations set by the International Commission on Non-lonizing Radiation Protection (ICNIRP)3[1] (Section 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of KALYANARAMAN to modify the combined sensor of Gillian and Shawkat by using a 6dBi sinuous directional antenna and RF output power of -10dBm (0.1mW) which is less than the 22.5 mw regulation set by the International Commission on Non-lonizing Radiation Protection because there is no health concerns associated with the average transmit power from the Salsa Ancho kit sensor (Section 4).
Applicant alleges, “Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Gillian, and US Patent Publication No. 2009/0177068 to Stivoric et al. (“Stivoric’). Applicant respectfully submits that Stivoric is silent with respect to the subject matter lacking in Ali and Gillian to obviate Claim 1. The Examiner disagrees. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Secondly, Stivoric discloses methods and apparatuses for measuring a state parameter, in particular glucose, of an individual using signals based on one or more sensors (par. [0002]). The invention utilizes machine learning techniques to predict glucose levels using a noninvasive, multi-sensor, for measuring a state parameter, such as blood glucose levels, of an individual including a processor, at least two sensors in electronic communication with the processor, at least one of the sensors being a physiological sensor (par. [0010]-[0011]). Sensor device 10 to automatically collect physiological data relating to an individual user on which an individual places his or her hand or another part of his or her body, or by scanning the individual's body using, for example, laser technology or an iStat blood analyzer (par. [0094]). An acoustic sensor to sense acoustic signals generated by the body which in turn may be converted into signals representative of physiological parameters (par. [0180)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Stivoric to modify the combined sensor of Gillian and Shawkat by measuring the glucose level via a second biometric sensor for a two-level check in order to overcome the disadvantages of Prior art techniques that suffer from the problem of accuracy and provide a non-invasive and accurate approach for the measurement of blood glucose levels (par. [0008]-[0009)).
The current claims never existed in the requirement for restriction of parent application 15/819833 mailed on 07/26/2019.
Applicant states that this is a continuation or divisional application of the prior application 15/819833. A continuation or divisional cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: a glucose sensor comprising a transmitter configured to transmit electromagnetic waves between 1GHz and 300GHz; a receiver configured to receive the electromagnetic waves from the transmitter, wherein the transmitter and receiver are positioned in relation to a subject to be scanned such that the receiver receives reflected electromagnetic waves; and a control station for processing the received reflected electromagnetic waves and determining a glucose reading as recited in claim 1, method claim 10 and the dependent claims.
Claims 1, 5-15 are examined with respect to prior art based on the filing date of the application (09/21/2020).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: lack of corresponding structure of a glucose sensor and lack of corresponding steps or algorithm for determining a glucose reading and a second biometric sensor to measure the glucose level for the subject sufficient for definiteness under 35 USC 112b.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The grounds of rejection stated in page 3 of the Office Action mailed 03/15/2022 are incorporated by reference herein.
As to claims 1, 5-15 refer to claim 1, 5-15 rejections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883). The grounds of rejection stated in page 5 of the Office Action mailed 03/15/2022 are incorporated by reference herein.
As to claims 1, 5-7, and 9-14 refer to claim 1, 5-7, and 9-14 rejections.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883) as applied to claim 1 above and further in view of KALYANARAMAN, AVINASH et al., “FormaTrack: Tracking People based on Body Shape”, Proceedings of the ACM on Interactive, Mobile, Wearable and Ubiquitous Technologies, Vol. 1, No. 3, Article 61. Publication date: September 2017. The grounds of rejection stated in page 9 of the Office Action mailed 03/15/2022 are incorporated by reference herein.
As to claim 8 refer to claim 8 rejections.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ali, Shawkat et al., “Non-invasive Blood Glucose Measurement Performance Analysis through UWB Imaging”, 2016 3rd International Conference on Electronic Design (ICED), August 11-12, 2016, Phuket, Thailand and Gillian et al. (US Patent 10,503,883) as applied to claim 10 above and further in view of Stivoric et al. (US 20090177068). The grounds of rejection stated in page 10 of the Office Action mailed 03/15/2022 are incorporated by reference herein.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665